Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/08/2021. Claims 1-22 are now pending in this Application.

Reopen after Appeal Brief file
In view of the Appeal Brief filed on 11/8/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111(if this Office action is non-final) or reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) If an appellant wishes to reinstate an appeal after prosecution is reopened, appellant must file a new notice of appeal in compliance with 37 CFR 41.31and a complete new appeal brief in compliance with 37 CFR 41.37. Any previously paid appeal fees set forth in 37 CFR 41.20 for filing a notice of appeal, filing an appeal brief, and requesting an oral hearing (if applicable) will be applied to the new appeal on the same application as long as a final Board decision has not been made on the prior appeal. If, however, the appeal fees have increased since they were previously paid, then appellant must pay the difference between the current fee(s) and the amount previously paid. Appellant must file a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al (U.S. Pub No. 2016/0357853 A1), and in view of Kleindienst et al (U.S. Pub No. 2017/0147585 A1), and Hammontree et al (U.S. Pub No. 2013/0086105 A1)

As per claim 1, Moore discloses a system comprising: 
an audio input; a transceiver (Par [0012] receiving a user’s voice input); and 

evaluate the query locally to provide initial local search results, in parallel, utilize the transceiver to concurrently evaluate the query using one or more remote digital assistants to receive historical and new search results, and merge the local results and the remote results to provide additional lazy load search results (par [0013, 0028, 0060-0061] local search results and parallel search result are combined and presented to the user who input the voice query).
Moor discloses combined local and remote search results based on speech to text recognition. Moor silent about vehicle and merge the results into the presentation of the search results.
However, Kleindienst discloses vehicle (Par [0034]);
merge the results into the presentation of the search results (Par [0004, 0035] and figure 3-4, present the search result then combined result of the searching).
  It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kleindienst into the teachings of Moore in order to provide convenient for user (par [0034]).     
Moor and Kleindienst disclose merging the result into the presentation search result. Moor and Kleindienst silent present the initial search result.
However, Hammontree discloses present the initial search result (Fig 9-10 and par [0077, 0079]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hammontree into the teachings of Moore as modified by Kleindienst in order to reduce a search time for user (par [0003]).     
As per claim 8, Moor discloses a method comprising: 

evaluating the query locally to provide initial search results; in parallel, utilizing a network connection to concurrently evaluate the query using one or more remote digital assistants to receive historical and new search results; and merging the initial results and the remote results to perform a lazy load of additional search results after the providing of the initial search results (par [0013, 0028, 0060-0061] local search results and parallel search result are combined and presented to the user who input the voice query).
Moor discloses combined local and remote search results based on speech to text recognition. Moor silent about vehicle and merge the results into the presentation of the search results.
However, Kleindienst discloses vehicle (Par [0034]);
merge the results into the presentation of the search results (Par [0004, 0035] and figure 3-4, present the search result then combined result of the searching).
  It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kleindienst into the teachings of Moore in order to provide convenient for user (par [0034]).     
Moor and Kleindienst disclose merging the result into the presentation search result. Moor and Kleindienst silent present the initial search result.
However, Hammontree discloses present the initial search result (Fig 9-10 and par [0077, 0079]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hammontree into the teachings of Moore as modified by Kleindienst in order to reduce a search time for user (par [0003]).          

As per claim 15, Moor discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a voice query from a vehicle occupant via an in-vehicle microphone(Par [0012] receiving a user’s voice input); 
evaluating the query locally to provide initial search results; in parallel, utilizing a network connection to concurrently evaluate the query using one or more remote digital assistants to receive historical and new search results; and merging the initial results and the remote results to perform a lazy load of additional search results after the providing of the initial search results (par [0013, 0028, 0060-0061] local search results and parallel search result are combined and presented to the user who input the voice query).
Moor discloses combined local and remote search results based on speech to text recognition. Moor silent about vehicle and merge the results into the presentation of the search results.
However, Kleindienst discloses vehicle (Par [0034]);
merge the results into the presentation of the search results (Par [0004, 0035] and figure 3-4, present the search result then combined result of the searching).
  It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kleindienst into the teachings of Moore in order to provide convenient for user (par [0034]).     
Moor and Kleindienst disclose merging the result into the presentation search result. Moor and Kleindienst silent present the initial search result.
However, Hammontree discloses present the initial search result (Fig 9-10 and par [0077, 0079]). 
Hammontree into the teachings of Moore as modified by Kleindienst in order to reduce a search time for user (par [0003]).          



Claims 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kleindienst et al, and Hammontree  et al, and further in view of Sontag et al (U.S. Pub No. 2011/0047605 A1).
As per claim 2, Moor and Kleindienst do not explicitly disclose the system of claim 1, wherein the processor is further programmed to: determine an identity of the vehicle occupant using one or more channels of user identity information; and provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant.
However, Sontag discloses determine an identity of the vehicle occupant using one or more channels of user identity information; and provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant (Par [0005, 0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kleindienst as modifies by Hammontree in order to improve and protect information from remote location (Par [0003]).     

As per claim 3, Moor and Kleindienst do not explicitly disclose the system of claim 2, wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users. 
However, Sontag discloses wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users (Par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kleindienst as modifies by Hammontree in order to improve and protect information from remote location (Par [0003]).     
As per claim 9, Moor and Kleindienst does not explicitly discloses the method of claim 8, further comprising: determining an identity of the vehicle occupant using one or more channels of user identity information; and providing the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kleindienst as modifies by Hammontree in order to improve and protect information from remote location (Par [0003]).     
As per claim 10, Moor and Kleindienst do not explicitly disclose the method of claim 9, wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of system users, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users.
However, Sontag discloses wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users (Par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as Hammontree in order to improve and protect information from remote location (Par [0003]).     As per claim 16, Moor and Kleindienst does not explicitly disclose the medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to: determining an identity of the vehicle occupant using one or more channels of user identity information; and providing the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant.
However, Sontag discloses determine an identity of the vehicle occupant using one or more channels of user identity information; and provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the identity of the vehicle occupant (Par [0005, 0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kleindienst as modifies by Hammontree in order to improve and protect information from remote location (Par [0003]).     
As per claim 17, Moor and Kleindienst do not explicitly disclose the medium of claim 16, wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of system 
However, Sontag discloses wherein the one or more channels of user identity information include one or more of: a voice identity channel configured to determine user identity via voice print, a device identity channel configured to determine user identity via identity information received from a user device, a profile-based identity channel configured to determine user identity via profile information representative of characteristics of users of the system, and a human-machine input identity channel configured to determine user identity via receipt of HMI input from users (Par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sontag into the teachings of Moore as modified by Kleindienst as modifies by Hammontree in order to improve and protect information from remote location (Par [0003]).     


Claims 4-5, 11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kleindienst et al, and Hammontree  et al, and further in view of Shi et al (U.S. Pub No. 2008/0215563 A1).
As per claim 4, Moor discloses the system of claim 2, provide the identity of the occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the occupant (Par [0060-0061]).
Moor and Kleindienst do not explicitly disclose wherein the processor is further programmed to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant; and provide the 
However, Shi discloses wherein the processor is further programmed to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant (Par [0025]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).     
As per claim 5, Moor discloses the system of claim 4, wherein the processor is further programmed to, responsive to the role of the vehicle occupant being inconclusively determined, indicate to the one or more remote digital assistants that the vehicle occupant is anonymous to receive historical and new search results for an anonymous user without identity information (Par [0060-0061]).
Moor does not explicitly discloses vehicle. However, Kleindienst discloses vehicle (Par [0092]).
  It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).     
     
As per claim 11, Shi discloses the method of claim 9, further comprising: provide the identity of the occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the occupant (Par [0060-0061]).

However, Shi discloses responsive to the identity of the vehicle occupant being inconclusively determined, determining a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant (Par [0025]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).     

As per claim 12, Moor discloses the method of claim 11, further comprising, responsive to the role of the occupant being inconclusively determined, indicating to the one or more remote digital assistants that the occupant is anonymous to receive historical and new search results for an anonymous user without identity information (Par [0060-0061]).
Moor does not explicitly discloses vehicle. However, Kleindienst discloses vehicle (Par [0092]).
  It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).     

As per claim 18, Moor discloses the medium of claim 16, further comprising provide the identity of the vehicle occupant to the one or more remote digital assistants to receive historical and new search results tailored to the role of the vehicle occupant(Par [0060-0061]).
Kleindienst do not explicitly disclose instructions that, when executed by the one or more processors, cause the one or more processors to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant.
However, Shi discloses instructions that, when executed by the one or more processors, cause the one or more processors to: responsive to the identity of the vehicle occupant being inconclusively determined, determine a generic identity of the vehicle occupant as a pseudo name indicative of a role of the occupant (Par [0025]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Shi into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).     
As per claim 19, Shi discloses the medium of claim 18, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to the role of the vehicle occupant being inconclusively determined, indicate to the one or more remote digital assistants that the vehicle occupant is anonymous to receive historical and new search results for an anonymous user without identity information (Par [0060-0061])



Claims 6-7, 13-14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moor et al, and Kleindienst, and Hammontree.
As per claim 6, Moor and Kleindienst do not explicitly disclose the system of claim 1, wherein the processor is further programmed to optimize the historical and new search results by utilizing a cloud-based search optimization. 
However, Coll discloses wherein the processor is further programmed to optimize the historical and new search results by utilizing a cloud-based search optimization (Par [0019]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).As per claim 7, Coll discloses the system of claim 6, wherein the cloud-based search optimization includes one or more of (i) natural language support; (ii) subjectivity; (iii) synonymy; (iv) homonymy; (v) term frequency; and (vi) relevance models (Par [0026]). 

As per claim 13, Moor and Kleindienst do not explicitly disclose the method of claim 8, further comprising optimizing the historical and new search results by utilizing a cloud-based search optimization. 
However, Coll discloses wherein the processor is further programmed to optimize the historical and new search results by utilizing a cloud-based search optimization (Par [0019]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).As per claim 14, Coll discloses the method of claim 13, wherein the cloud-based search optimization includes one or more of (i) natural language support; (ii) subjectivity; (iii) synonymy; (iv) homonymy; (v) Kleindienst do not explicitly disclose the medium of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to optimize the historical and new search results by utilizing a cloud-based search optimization including one or more of (i) natural language support; (ii) subjectivity; (iii) synonymy; (iv) homonymy; (v) term frequency; and (vi) relevance models.
However, Coll discloses the historical and new search results by utilizing a cloud-based search optimization including one or more of (i) natural language support; (ii) subjectivity; (iii) synonymy; (iv) homonymy; (v) term frequency; and (vi) relevance models (Par [0019, 0026]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).

As per claim 21, Kleindienst discloses the system of claim 6, wherein the processor is further programmed to, after beginning the presentation of the initial search results, search optimization including to enhance a remainder of a search result being presented, the enhance including to change a wording of the search result (Par [0063] and figure 4).
Moor and Kleindienst do not explicitly disclose perform the cloud-based search optimization, the cloud-based. However, Coll discloses perform the cloud-based search optimization, the cloud-based (Par [0019]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).

As per claim 22, Kleindienst discloses the system claim 6, wherein the processor is further programmed to, after beginning the presentation of the initial search results, search optimization including to replace a search result not yet presented (Par [0063] and figure 4).
Moor and Kleindienst do not explicitly disclose perform the cloud-based search optimization, the cloud-based. However, Coll discloses perform the cloud-based search optimization, the cloud-based (Par [0019]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Coll into the teachings of Moore as modified by Kleindienst and Hammontree in order to improve the performance search (Par [0011]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 19, 2022 

/THU N NGUYEN/Examiner, Art Unit 2154